UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7120


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BALDWIN NNAMDI CHUKWEUM OSUJI,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:14-cr-00021-JFM-1; 1:15-cv-01598-JFM)


Submitted: April 24, 2017                                          Decided: May 5, 2017


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Baldwin Nnamdi Chukweum Osuji, Appellant Pro Se. Paul Michael Cunningham,
Assistant United States Attorney, Rachel Miller Yasser, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Baldwin Nnamdi Chukweum Osuji seeks to appeal the district court’s order denying

his 28 U.S.C. § 2255 (2012) motion. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 4, 2016. The

updated notice of appeal was postmarked on August 9, 2016, and filed on August 12, 2016.

See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988). Because Osuji failed

to file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2